BY an act of Assembly, passed the 21st of December, 1784 (2 Vol. p. 235. s. 9. 10. Dall. Edit.) the right of preemption to lands lying between Lycoming creek on the east, and Pine creek oil the west, &c. was secured to certain settlers and their legal representatives. A person of the name of Campbell, being a settler within the description of the act, died in 1781, before the act was passed. It appeared that the heir at law had sold the premises, part of the pre-emptive district, to the plaintiff, and the administrators of Campbell had sold them to the defendant; and both plaintiff, and defendant had taken out warrants within the limited time, though neither had obtained a patent. Hence the question arose at the trial, and was reserved for the opinion of the Court; whether, the right of pre-emption granted in the terms of the act, should vest in the real, or the personal, representatives of the grantee?
After argument, the Court were of opinion, that by the words “legal representatives,” heirs, or alienees, were to be understood; for, though the expression might, in the abstract, appear equivocal and ambiguous, it was explained by the subject matter; and land, ex vi termini, importing real estate, the legal representative must, in legal contemplation, be the heir, and not the administrator.
Judgment for the plaintiff accordingly.